Citation Nr: 1309386	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-13 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a brain tumor, to include due to exposure to Agent Orange.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from November 1966 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.  

This case was previously before the Board in May 2012 and remanded for additional development.  As requested by the Board, the Agency of Original Jurisdiction (AOJ) obtained VA treatment records, requested non-VA treatment records from the appellant, and provided the appellant with VA examinations.  Thus, the Board finds that the RO substantially complied with the mandates of the March 2012 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   


FINDINGS OF FACT

1.  The competent and credible evidence of record demonstrates that the appellant's brain tumor is related to service.

2.  The competent and credible evidence of record demonstrates that the appellant's cognitive disorder, not otherwise specified, is related to the brain tumor.


CONCLUSIONS OF LAW

1.  A brain tumor was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  Service connection for a cognitive disorder, not otherwise specified, is warranted, secondary to the brain tumor.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

The claims have been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II.  Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Savage v. Gober, 10 Vet.App. 488 (1997). 

III.  Analysis

Brain Tumor

The appellant contends that he is entitled to service connection for a brain tumor.  For the reasons that follow, the Board finds that service connection is warranted.

The appellant underwent two surgeries for an intraventricular tumor and hydrocephalies of the brain in November 2005.  See December 2005 VA treatment record.  The appellant contends that his brain tumor is related to service.  At the December 2012 hearing, the appellant's wife reported that the surgeon that conducted the appellant's brain tumor removal surgery told her that the appellant's tumor must have been growing for 35 to 40 years.  (December 2012 Board Hearing Transcript (Tr.) at 12)  She stated that he made the statement in November 2005, indicating that the tumor may have been growing since 1965 to 1970.  A May 2009 MRI of the brain indicated there was no evidence of tumor progression.

A VA opinion was obtained in February 2013 to determine whether the appellant's brain tumor is related to service.  The VA neurologist reviewed the claims file and opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The February 2013 opinion reflects that the appellant had a history of subependymoma resection times two in 2005 with resulting seizure disorder, hydrocephalus requiring VP shunt placement, and subsequent headaches, cognitive/memory problems and behavior derangements.  Treatment records indicated that in 2005 he presented with a two year history of progressive mental status changes, worsening memory function and confusion, frequent headaches and occasional episodes of blurry vision.  The neurologist noted that the appellant's wife testified that the appellant's neurosurgeon had opined that because subependymomas are a slow-growing tumor and it was the size of a "tennis ball" at the time of the surgical resection, he likely harbored the tumor for 35 to 40 years prior to its diagnosis.  

In the February 2013 opinion, the VA neurologist stated that there is no way to know with reasonable certainty or even high probability when the appellant's subependymoma began, this tumor type is very slow growing and likely was present for many years before becoming symptomatic.  The VA neurologist stated that such slow growing tumors often are present for 35 to 40 years before becoming symptomatic because of their location, and it was likely as not that his tumor required 35 to 40 years of growth to reach a size of 3 x 4 cm as it was at the time of diagnosis in 2005.  This would indicate that it was at least as likely as not that his tumor was incurred from 1965 to 1970.  The VA neurologist opined that the appellant was in the service during the majority of this time span (1966-69), making it at least as likely as not that his tumor was incurred during the service.  The neurologist noted that there was no established causative link between Agent Orange exposure and the development of subependymoma.  The Board finds the February 2013 opinion to be probative as the examiner provided a thorough rationale for the opinion and it is based on the evidence of record.

The appellant has brain tumor, subependymoma, and the February 2013 VA neurologist found that it was at least as likely as not that the tumor was incurred during service.  There is no evidence against the claim.  Consequently, the Board finds that a preponderance of the evidence supports a finding that service connection for a brain tumor is warranted.  

Acquired Psychiatric Disability

The appellant contends that he is entitled to service connection for an acquired psychiatric disability, to include PTSD.  For the reasons that follow, the Board concludes that service connection for a cognitive disorder, not otherwise specified, is granted.

A July 2007 VA treatment record reflects that that the appellant had a diagnosis of cognitive disorder, not otherwise specified, with focal deficits in auditory memory, complex auditory attention, language and aspects of executive functioning.  The physician noted that several factors may be contributing to his current deficits.  First, in 2005, he underwent resection of a left intraventricular brain tumor followed by shunt placement and post-surgical seizures and headaches.  The appellant and his wife further reported that he experienced subsequent cognitive decline including marked aphasia followed by partial improvement.  The VA examiner stated that "These events could well account for current deficits and are likely the primary etiology."  

A July 2012 VA psychological examination report reflects that the appellant had an Axis I diagnosis of cognitive disorder, not otherwise specified.  The VA examiner noted that this diagnosis was established in July 2007 after a neuropsychologic assessment was performed at the Portland VA MC.  He also noted that the appellant underwent resection of an intraventricular brain tumor in November 2005.  The VA examiner stated that subsequent to the tumor removal procedure, the appellant showed profound changes in cognitive status and on interview, stated that he remembered nothing prior to his operation in 2005.  This included any memories of being exposed to combat, let alone serving in Vietnam.  The appellant's wife described the appellant's behavior and emotional changes as consistent with symptoms of PTSD being present before his brain tumor operation.  The VA examiner stated that however, since the appellant had no recollection, at present, of any service or events in combat in Vietnam, it was not possible to render a diagnosis of PTSD since Criteria A for PTSD inherently could not be determined because of the sequelae of his brain surgery.    

As discussed above, the Board finds that the appellant's brain tumor is related to service.  The July 2007 VA treatment record and July 2012 VA examination report reflect that the appellant had an Axis I diagnosis of cognitive disorder, not otherwise specified.   The July 2007 VA treatment record indicates that the VA clinician believed the appellant's surgery to remove the brain tumor accounted for the current deficits and were likely the primary etiology of the cognitive disorder.  As the July 2007 VA clinician provided a rationale for the opinion, the Board finds it to be probative.  There is no evidence against a nexus between the cognitive disorder and the appellant's tumor.  Giving the benefit of the doubt to the appellant, the Board finds that the cognitive disorder, not otherwise specified is related to the appellant's service-connected brain tumor.  Thus, the Board finds that service connection is warranted for a cognitive disorder, secondary to his service-connected brain tumor.

The Board finds that service connection is not warranted for PTSD.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  In this case, although the July 2007 VA neuropsychology consultation reflected that the appellant had symptoms of PTSD, the record contains no evidence of a diagnosis of PTSD, at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  Without a current showing of a diagnosis of PTSD, service connection is not warranted in this matter.

The July 2012 VA examiner specifically found that the appellant did not meet the criteria for a diagnosis of PTSD.  The examiner noted that the appellant had no recollection of service at that time.  Therefore, it was not possible to render a diagnosis of PTSD.  The July 2007 VA treatment record noted "rule out mood disorder due ot medical condition."  However, the evidence does not reflect that the appellant has been diagnosed with a mood disorder.  The July 2012 examiner found that only one mental disorder was diagnosed, cognitive disorder, not otherwise specified.

The appellant and his wife have asserted that he has PTSD.  Although a lay person may be competent to diagnosis some disabilities, PTSD is not the type of disorder which is susceptible to lay diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant and his wife were competent to provide an opinion as to the etiology of a disorder which is typically confirmed by psychiatric testing, the Board finds that the probative value of any such opinion is outweighed by that of the July 2012 VA examiner, who has education, training and experience in diagnosing mental disorders, including PTSD.  The VA examiner found the appellant did not have a diagnosis of PTSD and provided a thorough rationale for the opinion.

In sum, giving the appellant the benefit of the doubt, the Board finds that a preponderance of the evidence supports a finding of entitlement to service connection for a cognitive disorder, not otherwise specified, as secondary to the service-connected brain tumor.  However, the Board finds the evidence is against a claim for service connection for PTSD.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for a brain tumor is granted.

Entitlement to service connection for a cognitive disorder, not otherwise specified, as secondary to the brain tumor is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


